Citation Nr: 0207623	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  93-24 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


(The issues of whether the veteran submitted a timely appeal 
with the claims of entitlement to compensation under 38 
U.S.C.A. § 1151 for increased disability due to July 1988, 
March 1989, and December 1990 surgeries at the Palo Alto and 
San Francisco VA Medical Centers will be the subject of a 
later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from September 1945 to May 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the VA 
Oakland Regional Office (RO) which denied service connection 
for PTSD.  In September 1999, the veteran testified at a 
videoconference hearing.  In December 1999, the Board inter 
alia remanded the matter for additional development of the 
evidence.  

The Board is undertaking additional action on the issues of 
whether the veteran submitted a timely appeal with the claims 
for compensation under 38 U.S.C.A. § 1151 for increased 
disability due to July 1988, March 1989, and December 1990 VA 
surgeries.  This action is being taken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), as well as VA O.G.C. 
Prec. Op. No. 9-99, 64 Fed. Reg. 52376 (1999).  After 
furnishing appropriate notice and reviewing any response from 
the veteran, the Board will prepare a separate decision 
addressing these issues. 


FINDINGS OF FACT

1.  The record contains no credible evidence indicating that 
the veteran engaged in combat during active service, neither 
is it shown that she received any award or decoration 
denoting that she engaged in combat during service.

2.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with military 
service, or with any verified stressor event in service.

CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided VA that 
is necessary to substantiate the claim.  38 U.S.C. § 5103 
(West Supp. 2001).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed on numerous occasions of the evidence of record 
and the nature of the evidence needed to substantiate her 
claim.  (See, e.g., November 1996 and May 2000 RO letters, 
November 1998 and April 2001 Statements of the Case, and the 
Board's December 1999 Remand.)  Moreover, as the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records, her service personnel 
records, and a comprehensive record of the veteran's post-
service medical treatment.  In addition, the RO attempted to 
verify her claimed stressors by contacting U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
That organization indicated that it was unable to verify the 
veteran's claimed stressor(s), given the lack of meaningful 
detail she had provided.  Based on the facts of this case, 
therefore, the Board is unable to conceive of a relevant 
avenue of development that has not yet been explored and 
concludes that there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
her claim.  

Here, the Board will address the contentions of the veteran's 
representative, set forth in February 2002 written argument.  
Specifically, he argued that the veteran had, in fact, 
provided specific details regarding the claimed in-service 
stressor.  He points to a July 1991 statement in which the 
veteran indicated that the alleged incident involving Nazi 
soldiers happened on April 16, 1945, in Glenhousen, Germany.  
He implies that VA has a duty to verify this stressor.  The 
Board disagrees.  The credibility of the veteran's statements 
notwithstanding, the Board notes that there is no reasonable 
possibility that contacting USASCRUR for verification of the 
incident of April 16, 1945, would substantiate the veteran's 
claim, as her period of active service did not begin until 
September 1945.  

The Board also recognizes that the duty to assist under VCAA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  In 
this case, however, the Board finds that a remand for a 
medical opinion is not warranted.  As set forth in more 
detail below, there are several diagnoses of PTSD of record.  
Thus, the primary question which must be resolved is whether 
the veteran experienced a verified stressor in service.  
Without corroboration of an in-service stressor, the question 
of the validity of a diagnosis of PTSD, and therefore whether 
further medical inquiry should be conducted under VCAA, is 
irrelevant.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Swann v. Brown, 5 Vet. App. 229 (1993) (generally observing 
that a medical opinion premised on an unsubstantiated account 
is of no probative value, and does not serve to verify the 
occurrences described); see also Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993)(opinion based on an inaccurate factual 
premise has no probative value).  

In other words, given the veteran's lack of combat service, 
without credible supporting evidence of an in-service 
stressor, any diagnosis of PTSD based on such a stressor 
would be of no probative value.  Thus, even if the veteran 
were provided with a VA psychiatric examination in order to 
determine whether she has PTSD as a result of her alleged in-
service stressor(s), there would remain no reasonable 
possibility that such examination would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

The veteran's service medical records show that at a 
September 1945 military induction medical examination, no 
psychiatric disorder or pertinent physical abnormality was 
identified.  

In December 1945, the veteran sought treatment for fainting 
spells.  Subsequent neuropsychiatric evaluation revealed no 
abnormality.  In August 1946, the veteran was hospitalized 
for about two weeks at the 50th Field Hospital in Paris, 
France, for treatment of a rectal fissure.  No finding of a 
psychiatric disorder, facial trauma, or other pertinent 
abnormality, was recorded.  

At a February 1947 military separation medical examination, 
under the section entitled "psychiatric diagnoses," it was 
noted that the veteran was being discharged due to 
"Inaptness, Lack of adaptability."  Subsequently, in March 
1947, the veteran was hospitalized for about two weeks at a 
military hospital in New Jersey for excision of an anal 
fissure.  By way of history, it was noted that the veteran 
had been hospitalized the previous June for similar problems.  
Again, no clinical finding of a psychiatric disorder, facial 
trauma, or other pertinent abnormality was noted.  

The veteran's service personnel records show that she was 
assigned as a switchboard operator, clerk typist, and 
entertainer.  The official Separation Qualification Record, 
WD AGO Form 100, indicates that the veteran "[m]ade out 
morning reports, typed military correspondence" and also 
"[d]anced and sang as entertainer in Officers Club at 
Bambourg, Germany."  The service personnel records are 
entirely negative for any indication that the veteran engaged 
in combat with the enemy, or was assigned duties as nurse, 
prison guard, or medic.  The official Enlisted Record and 
Report of Separation, WD AGO Form 53-55, indicates the award 
of the Army Occupation Medal and World War II Victory Medal.  
There is no indication that the veteran received any award 
indicative of combat service.  

In March 1948, the veteran filed an application for VA 
outpatient dental treatment, stating that "they pull most of 
my teeth overseas" in Germany in December 1946.  In the 
application, the veteran did not allege any facial trauma in 
service, nor report the existence of any psychiatric 
disorder.  

In April 1951, the veteran filed an application for service 
connection for a stomach disability, claiming that it had 
been treated in Paris, France.  In support of the claim, the 
RO obtained a July 1951 hospital summary from the U.S. Marine 
Hospital in San Francisco showing that the veteran was 
treated there for tuberculosis of the right kidney and 
hypertrophy of the tonsils due to infection.  On physical 
examination of the head, ears, nose and throat, it was noted 
that the veteran had full dentures, but no other abnormality 
was observed.  No notation regarding trauma to the face or 
jaw, or any residual thereof, was recorded.  Likewise, there 
was no notation of any psychiatric disorder.  By August 1951 
decision, the RO denied service connection for a stomach 
disability.  

In April 1956, the veteran was self-referred to the Oakland 
VAMC for treatment of "personal problems."  On admission, 
it was noted that the veteran was apparently "emotionally 
disturbed."  The diagnosis was anxiety reaction.  

In November 1962, the veteran filed a claim of service 
connection for "mental sickness," claiming a nervous 
breakdown in service and receipt of psychiatric treatment in 
Paris, France.  Also reported was receipt of post-service 
psychiatric treatment.  

The RO thereafter obtained a June 1963 private 
hospitalization summary showing that the veteran had been 
admitted for surgical transformation from male to female as 
it was in the "best interest of her psyche."  It was noted 
that during the course of hospitalization, the veteran 
required large amounts of tranquilizers, as at times, she 
seemed to exhibit very flat affect and discord thought.  It 
was also noted that the veteran had exhibited episodic 
behavioral patterns in which she seemed to reject the idea 
and was upset by the fact that her penis had not been 
amputated.  However, no psychiatric diagnoses were recorded, 
nor was there any reference to any in-service traumatic 
event.  By September 1963 decision, the RO denied service 
connection for residuals of gender modification surgery.  

In July 1991, the veteran filed a claim of service connection 
for residuals of fractures of the jaw, zygomatic arch, skull, 
nose with bone degeneration.  She claimed that the injuries 
were incurred as a result of being kicked in the face by 
German prisoners of war (POWs) while standing guard duty.  

In April 1992, the veteran testified at a hearing at the RO 
and stated that, in April 1945, she was assigned to stand 
guard over German POWs when a fire began nearby.  She stated 
that, in the ensuing confusion, the prisoners managed to 
escape and she was kicked in the face by one or more of them.  
She stated that all of her teeth were knocked out and she 
sustained many facial lacerations in this incident, was 
rendered unconscious, and taken by jeep to the 50th Field 
Hospital in Paris.  There, she claimed that the doctor told 
her that "there were too many bone fragments" in her face 
and took her to surgery where her jaw was wired.  The veteran 
estimated that she was in the hospital for about two weeks 
before she was returned to full duty.  

Subsequent to that hearing, the veteran submitted many other 
statements providing additional details regarding the alleged 
in-service incident in which she claims she was kicked in the 
face by Nazi soldiers.  For example, in May 1993, she claimed 
that, in addition to the fracture of her zygomatic arch, one 
of her eyes was "knocked out and put back in" and she 
sustained fractures to the top of the head.  In July 1993, 
she indicated that three German soldiers kicked her and 
knocked out all of her teeth, as well as one eye.  In 
November 1993, she acknowledged that in 1963, she sustained 
injury to her face and head in a bus accident which required 
surgery.  However, she claimed that this merely aggravated 
her original in-service disability from the blow to her face.  

In connection with her claim of service connection for 
residuals of fractures of the jaw, face and nose, numerous VA 
and private clinical records were obtained by the RO or 
otherwise associated with the claims folder, including a July 
1987 private treatment record and December 1990 VA hospital 
report, which contain summaries of the veteran's pertinent 
medical history.  Specifically, the records show that in 
1963, the veteran sustained a right zygomatic fracture in a 
motor vehicle accident, which required repair by open 
reduction and internal fixation.  Despite this procedure, 
however, the veteran subsequently experienced persistent 
difficulties, and in 1974, she underwent iliac bone graft to 
the alveolar ridge at San Francisco General Hospital.  She 
thereafter began to have progressive difficulty wearing 
dentures and in June 1982 was again hospitalized for 
augmentation bone grafting due to mandibular and maxillary 
alveolar atrophy.  In 1985, 1986, and 1987, she received 
malar implants in an attempt to correct facial asymmetry 
stemming from malunion of the right zygomatic complex 
fracture.  However, the implants failed for various reasons, 
including infection and extrusion.  In December 1990, she 
underwent elective cranial bone graft augmentation of the 
zygoma in attempt to correct her persistent facial asymmetry.  
Subsequent clinical records show continued treatment for this 
condition.  

The veteran also submitted numerous photographs of herself in 
support of her claim of service connection for residuals of 
facial trauma, to include color Polaroid photographs 
depicting the veteran in a hospital bed with obvious facial 
swelling.  She asserts that these Polaroid photographs were 
taken in 1946 at the 50th Field Hospital in Paris after she 
was kicked in the face by German soldiers (the actual 
photographs include hand-written annotations, e.g., "kicked 
in by the SS 1945" and "1946-[p]aris").  

In March 1995, the veteran was afforded VA medical 
examination at which she reported that she sustained severe 
facial trauma in 1946, including mid-face, nasal and jaw 
fractures.  She explained that she was working as a nurse in 
a POW camp and some of the prisoners escaped, became unruly, 
and attacked her.  She stated that she had multiple 
reconstructive surgery since that time, including bone grafts 
from the hip.  The diagnoses included status post severe 
facial trauma with fracture of the zygomatic arch and 
reconstructive surgery.  

In October 1996, the veteran submitted a claim of service 
connection for PTSD.  In support of her claim, the RO 
obtained VA outpatient treatment records from the San 
Francisco VAMC showing that the veteran had been receiving 
treatment there at the Mental Health Clinic.  A review of 
these records shows that the diagnoses rendered there include 
depression, anxiety, and PTSD due to unspecified "trauma she 
experienced during her military service."  

By November 1996 letter, the RO contacted the veteran and 
asked her to provide specific information regarding her 
claimed in-service stressors, as well as information 
regarding post-service symptomatology and psychiatric 
treatment.  

In a January 1998 statement, the veteran responded that in 
1945 and 1946, she was working as a medic, apparently at 
prison camp housing Nazi POWs who were awaiting trial.  She 
indicating that some of the Nazis broke out of the stockade 
and she found herself being kicked in the face, back, and 
head.  She stated that she still had nightmares of the 
incident.  

In September 1999, the veteran testified at a Board hearing 
via videoconference that during 1945, she was attached to the 
1349th Engineer General Service Regiment in Gelnhausen, 
Germany.  She stated that, although her military occupational 
specialty was technically "medic," she was nevertheless 
assigned ancillary duties as guard.  She claimed on one 
occasion (which she estimated occurred between January and 
May 1945) she guarded German POWs when "they started a fire 
in the motor pool and blew up half of the trucks and the 
things in the motor pool."  She stated that some additional 
Nazis then arrived either from the village or the forest 
where they had apparently been hiding and started shooting 
and kicking people and the incident turned into a "fire 
fight" in which she had to repel the Nazi soldiers.  She 
indicated that, after witnessing one of the Nazis kick "a 
little old lady" and break her neck, she obtained a Luger 
from another soldier and shot and killed the offending Nazi.  
She further stated that, during the fracas, another Nazi 
kicked her in the face and she became unconscious.  Due to 
the severity of her injuries, she stated she was evacuated by 
helicopter to the 50th Field Hospital in Paris where her face 
was "wired up."  She stated that, in addition to her facial 
fractures, all of her teeth were knocked out.  She indicated 
that she had recurrent thoughts of her war experiences and 
was participating in individual therapy at the VA Medical 
Center for PTSD.  

The RO thereafter obtained additional VA clinical records 
showing that the veteran continued to receive treatment for 
multiple medical problems, including anxiety, depression, and 
PTSD, which was noted to be related to unspecified traumatic 
events in service.  

The veteran also submitted a statement in May 2000 in which 
she again provided details regarding her claimed in-service 
stressor.  Specifically, she indicated that in December 1945, 
she had been working as a nurse in a camp where her duties 
included treating Jews who had come from concentration camps.  
She indicated that, also in the camp, were Nazi POWs who were 
being detained.  The veteran indicated that at about 2 or 3 
p.m., she heard a loud bang coming from the motor pool where 
the Nazis had apparently started a fire.  The veteran 
indicated that the Nazis then began killing the "helpless 
Jews" so she shot one of the Nazis with a gun.  Then, 
another Nazi came and kicked her in the face, causing her eye 
to fall from its socket.  She indicated that she was taken by 
helicopter to the 50th Field Hospital where she was treated 
for her injuries.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including psychosis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the criteria set forth above, service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD in accordance with applicable criteria; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125 (2001); 
Anglin v. West, 11 Vet. App. 361 (1998); Gaines v. West, 11 
Vet. App. 353 (1998), Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Here, it is noted that prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1996).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
considering the veteran's claim of entitlement to service 
connection for PTSD received in October 1996, the Board will 
apply the version of the regulation most favorable to her.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

It has been held that "[t]he ordinary meaning of the phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 
1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-
58 (2000).  The Board is bound in its decisions by precedent 
opinions of the chief law officer of VA.  38 U.S.C.A. 
§ 7104(c).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b)(West Supp. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  

III.  Analysis

As noted, the veteran is seeking service connection for PTSD 
which she claims is related to traumatic experiences in 
service.  Specifically, she claims that she has PTSD as a 
result of an alleged April 1945 incident in which she was 
attacked by Nazis and kicked in the face, causing severe 
facial trauma.  

Initially, the Board notes that there are several diagnoses 
of PTSD of record, contained in VA outpatient treatment 
records.  Therefore, the primary question which must be 
resolved in this decision is whether the veteran sustained a 
verified stressor within the requirements of 38 C.F.R. § 
3.304(f).  

In that regard, the evidence required to support the 
occurrence of an in-service stressor varies depending on 
whether or not the veteran was engaged in combat with the 
enemy.  When PTSD is claimed as a result of combat stressors, 
there must be a specific finding of fact of whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressors are related to combat.  Cohen, supra; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Zarycki,v. Brown, 6 Vet. App. 
91 (1993).  

If a veteran was not engaged in combat, or if he was but the 
claimed stressor is unrelated to combat, the record must 
contain "credible supporting evidence" that the non-combat 
stressor actually occurred.  38 C.F.R. §§ 3.304(f).  
Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, supra.  Rather, the record must contain 
service records or other independent credible evidence to 
corroborate the veteran's testimony as to the alleged 
stressors.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The 
burden is on the claimant to provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.  

After careful review of all pertinent evidence in this case, 
the Board finds that the veteran did not engage in combat 
with the enemy.  Her military personnel and medical records 
contain no indication whatsoever that she participated in 
combat.  The veteran is not in receipt of any decoration or 
award suggesting any combat status and her service personnel 
records indicate that her military duties were as a clerk and 
entertainer.  Moreover, the veteran's service personnel 
records show that she did not enter active military service 
until September 1945, long after V-E (Victory in Europe) Day, 
which was May 8, 1945.  

The Board has considered the veteran's assertions to the 
effect that her military records are wrong and that she was 
actually a nurse, medic, and/or prison guard.  However, as a 
general matter, reliance on the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d  
747 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376 
(2000).  In this case, there is no reason to question the 
accuracy of the veteran's military service records.  
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  In view of the 
above, the Board finds that there is no evidence to support a 
finding that the veteran ever engaged in combat with the 
enemy.  

As noted, if veteran was not engaged in combat, or if the 
claimed stressor is unrelated to combat, the record must 
contain credible supporting evidence that the non-combat 
stressor actually occurred.  In this case, the record 
contains no such evidence.  Rather, the objective evidence of 
record flatly contradicts her assertions.  For example, 
although the veteran claims to have sustained injuries of 
varying severity in the Nazi attack (from avulsions of every 
tooth and a fractured nose to an eyeball "popping" from a 
socket), the veteran's service medical records contain no 
such notation.  In fact, the service medical records 
consistently show that physical examination of the veteran's 
head, nose, and throat in service was entirely normal.  

Clearly, the veteran's statements are at odds with the 
objective evidence of record.  Also, taking away from her 
credibility are the full color Polaroid pictures of record 
purportedly showing her in hospital in 1946 after her claimed 
encounter with Nazi soldiers at a time long before Polaroid 
color photography was commercially available to the general 
public.  Thus, the Board finds that her assertions regarding 
the in-service stressor are wholly incredible.  Not only are 
the veteran's statements regarding the in-service stressor 
unbelievable, the record contains no credible supporting 
evidence from any source to establish the existence of any 
in-service stressor.  The Board has considered the post-
service VA clinical records which note that the veteran has 
PTSD due to unspecified military experiences.  However, 
after-the-fact medical nexus evidence, in and of itself, does 
not constitute "credible supporting evidence" of an in-
service stressor.  See Cohen, supra.  Because there is no 
corroborative evidence to support the veteran's statements, 
and no likelihood of acquiring such evidence given the 
veteran's complete lack of credibility, the Board concludes 
that the claim of service connection for PTSD must be denied.  

Here, the Board emphasizes that the conclusions reached in 
this case are not based on any conclusion that a stressor was 
inadequate to produce PTSD so as to call into question 
reliance on DSM-III versus DSM-IV.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  Rather, as set forth above, the 
Board's denial of this claim is based on the fact that the 
record contains absolutely no evidence of a verified in-
service stressor, of any severity.  

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors in this case.  Thus, her claim fails to satisfy one 
of the essential elements in establishing service connection 
for PTSD, i.e., credible evidence of an in-service stressor.  
38 C.F.R. § 3.304(f) (old and new versions).  Furthermore, 
the Board notes that all the veteran's post-service medical 
examiners appear to have rendered diagnoses of PTSD based on 
the veteran's unverified and uncorroborated accounts as to 
her in-service experiences.  Thus, the Board finds that such 
diagnoses are not probative.  See Swann, 5 Vet. App. at 233.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and the basis 
for the diagnoses of PTSD of record are lacking in probative 
value, the Board concludes that the clear preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

